Citation Nr: 1436029	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for temporomandibular joint pain and crepitus numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted service-connection for temporomandibular joint pain and crepitus numbness and assigned a 10 percent rating, effective February 2007.  

In May 2012, the Board remanded the Veteran's claim for further development, which has been completed, and the case has been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's temporomandibular joint pain and crepitus numbness is manifested by no more than painful motion and an inter-incisal range of motion limited to 33 millimeters.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for temporomandibular joint pain and crepitus numbness have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for temporomandibular joint pain and crepitus numbness.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings and effective dates in a letter sent to the Veteran in May 2007.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

A VA examination was conducted in August 2007.  To that end, when VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the examination is adequate for adjudication purposes and that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's temporomandibular joint pain and crepitus numbness has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was subsequently scheduled for a VA examination in March 2010 due to subsequent treatment records that suggested a possible change in her dental disability.  An examination was scheduled in July 2012.  In both instances she informed the examiner that she not want an examination, that she was receiving dental services, and her problems had been addressed.  Thus, while the Veteran appeared for both examinations, it is clear from the examiners' description of the Veteran's behavior that she refused to cooperate with the examination.  A claimant is obligated to cooperate in the development of evidence, and failure to do so puts her at risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The Board thereby finds that the appellant's failure to cooperate during the necessary VA examinations is the equivalent of a failure to report for the examinations.  Consideration of her claim will thereby be based on the evidence of record. 38 C.F.R. § 3.655(a)  (2013).  Based on these facts, the Board finds that VA discharged its duty to assist the Veteran in this regard by providing two additional examination opportunities.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street

The Veteran was scheduled to appear before a videoconference hearing in August 2010 in connection with her claim.  Although the claims file contains evidence that the Veteran was notified of this hearing, she failed to appear and did not provide good cause as to why the hearing should be rescheduled.  The Board therefore considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(d). 

Finally, it is noted that this appeal was remanded by the Board in May 2012 for further development.  The Board instructed the RO to seek additional information from the Veteran and schedule the Veteran for an examination.  The Board is satisfied there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II. Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

In the November 2007 rating decision, the Veteran's service-connected disability was originally rated under Diagnostic Code 9905 for limited motion of temporomandibular articulation.  Under this Diagnostic Code, a 10 percent rating is assigned for inter-incisal range between 31 to 40 millimeters (mm) or when range of lateral excursion is 0 to 4 mm. A 20 percent rating is assigned for motion of inter-incisal range limited to 21 to 30 mm.

A note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion; and because a 10 percent rating is the highest schedular rating for lateral excursion, it will not be discussed in light of the fact that the Veteran is already receiving a 10 percent rating for her limitation of temporomandibular function.


III. Analysis

During her VA examination in August 2007, the examiner noted that, regarding her loss of motion and masticatory function, the Veteran "mostly had to chew on the left side."  Also, the Veteran was able to "open up interincisor to 33 mm.  On the lateral excursion, the lateral right is 14 mm., the lateral left is 13 mm."  The examiner also noted that there was "no basic bone loss of the mandible or maxilla."  

In January 2008, the Veteran reported that her teeth were moving.  The dentist noted general alveolar bone loss and limited motion of the jaw.  In May 2008, the Veteran reported with dental pain and some swelling on the right side of her face, stating that her pain prevented her from sleeping.  Radiographic findings indicated she had moderate to severe bone loss.  During a dental appointment in September 2008, the Veteran reported discomfort in the upper left incisor when she ate.  A dental note from September 2009 indicates that the Veteran was "very comfortable and has no complaints."  

Another VA examination was scheduled in March 2010.  Although the Veteran reported to the examination, she informed the dentist that "she is now service connected for dental and does not wish to pursue exam or claim."  The "exam was not completed."  

The Board remanded the Veteran's claim in May 2012 to schedule an additional examination.  An examination was scheduled for July 2012 but subsequently cancelled.  The examiner subsequently provided a notation in December wherein he noted that the "original exam was not completed as the patient stated she did not want the exam."  He also noted that the "patient aborted the examination."  

A March 2013 supplemental statement of the case includes discussion of a September 2012 VA examination.  That examination report pertained to a different veteran.  While that report was cited in denying the claim for an increased rating, the Board finds there is no prejudice to the Veteran.  The Board is disregarding the findings of that exam and is relying solely on those of the August 2007 exam and identified VA treatment records.

VA regulations provide that where a VA examination was scheduled in connection with an original claim for compensation and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Although the Veteran attended the VA examinations scheduled in March 2010 and September 2012, her unwillingness to complete the examinations resulted in the inability to evaluate her disability.  Effectively, she did not report to the examination.  Accordingly, her disability will be rated based on the August 2007 examination report and subsequent VA treatment records.  

Based on the evidence above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's temporomandibular joint pain and crepitus numbness.  Her maximum inter-incisor opening was reported as 33 millimeters (August 2007).  This finding is consistent with the currently assigned 10 percent rating.  There is no evidence that inter-incisal range of the temporomandibular articulation has been limited to 30 millimeters or less at any time during the appeal period, even considering pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating other dental and oral conditions.  As shown on the August 2007 VA examination report, pain and restriction of movement are present.  These symptoms are appropriately rated under Diagnostic Code 9905, since this diagnostic code is most applicable to the Veteran's pathology, and are fully contemplated by the criteria of Diagnostic Code 9905.  As such, a higher rating based on another Diagnostic Code is not warranted.

The claims file includes statements from the Veteran regarding her dental pain.  These complaints are consistent with those reported to the VA examiner and VA providers.  Indeed, the Veteran is competent to report symptoms of her disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  She is also deemed credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected dental disability has been provided by the medical professionals who have examined her.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Additionally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's temporomandibular articulation specifically contemplate her symptoms, including pain and restriction of motion.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected temporomandibular joint pain and crepitus numbness presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for temporomandibular joint pain and crepitus numbness is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


